DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants preliminary amendment filed June 4, 2020 has been received and entered.  Claims 2 and 9-10 have been cancelled.  Accordingly, claims 1, 3-8 and 11-13 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3, 5-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sclavo (FR 1488866A; IDS Foreign Ref. Number 1).
	The claims are drawn to an antibacterial agent-introduced plate comprising a plurality of holding portions configured to hold a culture medium used for antimicrobial susceptibility testing, the plurality of holding portions holding dried culture medium and antibacterial agents, wherein a bottom surface of each of the plurality of holding portions includes a light-transmitting surface, each of the plurality of holding portions includes a trap portion that traps the culture medium on an edge of the bottom surface, the bottom surface includes the antibacterial agent that is introduced when the anti-bacterial agent-introduced plate is prepared, and a plurality of well corresponding to the plurality of holding portions respectively hold different types of antibacterial agents at different concentrations.
	Sclavo (FR 1488866A) discloses of a device for the determination of the resistance and sensitivity of a germ (microorganism) with antibiotics.  (See page 2).  Sclavo further disclose the device to comprise a support in which a number of culture wells are formed, each well containing lyophilized culture medium, an indicator capable of signaling bacterial growth and various antibiotics, the antibiotic concentrations being different in the various wells.  (See pages 2-3). Sclavo further discloses the bottom of the culture vessels may protrude appendages retaining the freeze dried product.  (See page 2; Figure 3).  Sclavo further discloses that the support and cover are transparent (i.e., light transmitting surface).  (See page 2).      
	Accordingly, Sclavo disclose of each and every limitation of the instantly filed claims.

2.	Claim(s) 1, 3-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sclavo.
	The claims are drawn to an antibacterial agent-introduced plate comprising a plurality of holding portions configured to hold a culture medium used for antimicrobial susceptibility testing, the plurality of holding portions holding dried culture medium and antibacterial agents, wherein a bottom surface of each of the plurality of holding portions includes a light-transmitting surface, each of the plurality of holding portions includes a trap portion that traps the culture medium on an edge of the bottom surface, the bottom surface includes the antibacterial agent that is introduced when the anti-bacterial agent-introduced plate is prepared, and a plurality of well corresponding to the plurality of holding portions respectively hold different types of antibacterial agents at different concentrations, wherein the trap portion recess is 0.5 mm or less and a depth of the recess is 0.5 mm or less.
	The disclosure of Sclavo is set forth above.
	Sclavo do not teach that the trap portion recess is 0.5 mm or less and has a depth of 0.5 mm or less.
However, determining the precise size of the trap portion is merely the result of optimizing a result effective variable.  As set forth in In re Boesch, 617, F.2d 272, 276, 205 USPQ 215, 219, (CCPA 1980), it is normally within the skill in the art to optimize a result effective variable.
	Accordingly, it would have been prima facie obvious to have determined the optimal size of the appendages for retaining the freeze-dried product to be 0.5 mm or less based on the success of trap appendages being present in the disclosure of Sclavo.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 11, 2022